Citation Nr: 1020916	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  02-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma of the 
left eye, to include as secondary to his service-connected 
diabetes mellitus.

2.  Entitlement to an increased evaluation for patellar 
tendonitis, mild patellofemoral compression syndrome, of the 
right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for patellar 
tendonitis, mild patellofemoral compression syndrome, of the 
left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, inter alia, declined to 
reopen the Veteran's claim for service connection for 
glaucoma, and continued his 10 percent disability ratings for 
patellar tendonitis, mild patellofemoral compression 
syndrome, of the left and right knees, respectively.  In an 
August 2007 decision, the Board reopened the Veteran's claim 
for service connection for glaucoma.

The Veteran testified at the Board before the undersigned 
Veterans Law Judge in July 2004.  A copy of the hearing 
transcript is associated with the record.

In October 2004 and August 2007, the Board remanded this case 
for additional development.  This case is now before the 
Board for further appellate consideration.

The Board notes that the RO granted entitlement to service 
connection for glaucoma of the right eye in a March 2009 
rating decision.  Consequently, that issue is not before the 
Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997).

The issue of entitlement to service connection for glaucoma 
of the left eye is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral 
osteoarthritis of the knees.

2.  The Veteran's most recent right knee measurements reflect 
a limitation of extension to 10 degrees.

3.  The Veteran's most recent left knee measurements reflect 
a limitation of extension to 10 degrees.

4.  The Veteran's knees have not been found to include 
limitation of flexion to 45 degrees or less, ankylosis, 
recurrent subluxation, or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated April 2003, May 2003, December 2004, February 
2005, and August 2007, provided to the Veteran before the 
August 2003 rating decision, the July 2005 supplemental 
statement of the case, and the June 2009 supplemental 
statement of the case, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed 
to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The April 2003, May 2003, 
December 2004, and August 2007 letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in August 2007 and August 2009.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA 
treatment records, and available private treatment records.  
The Veteran was also provided the opportunity to present 
testimony at a hearing before the undersigned Veterans Law 
Judge in July 2004.  

Additionally, a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board, in October 2004, inter alia, instructed the AOJ to 
send the Veteran notice compliant with statutory 
requirements.  In August 2007, the Board, inter alia, 
instructed the AOJ to send the Veteran notice compliant with 
Dingess, 19 Vet. App. 473 (2006), obtain certain medical 
records and associate them with the claims file; and provide 
a VA examination to determine the current severity of 
symptomatology attributable to the Veteran's service-
connected bilateral knee disabilities.  The Board finds that 
the AOJ has complied with those instructions.  It provided 
the Veteran with notice compliant with applicable statutory 
requirements and with Dingess, 19 Vet. App. 473 (2006).  
Additionally, it obtained all available requested medical 
records.  Finally, it obtained a VA examination of the 
Veteran's knees in August 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5256, a disability rating of 30 percent 
applies where there is ankylosis of the knee with favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  A disability rating of 40 percent 
applies where there is ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  A disability rating of 50 
percent applies where there is ankylosis of the knee in 
flexion between 20 degrees and 45 degrees.  A disability 
rating of 60 percent applies where there is extremely 
unfavorable ankylosis of the knee in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a disability rating of 10 percent 
applies where there is slight recurrent subluxation or 
lateral instability.  A disability rating of 20 percent 
applies where there is moderate recurrent subluxation or 
lateral instability.  A disability rating of 30 percent 
applies where there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a noncompensable disability 
rating applies where flexion of the leg is limited to 60 
degrees.  A disability rating of 10 percent applies where 
flexion of the leg is limited to 45 degrees.  A disability 
rating of 20 percent applies where flexion of the leg is 
limited to 30 degrees.  A disability rating of 30 percent 
applies where flexion of the leg is limited to 15 degrees.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability 
rating applies when extension of the leg is limited to 5 
degrees.  A disability rating of 10 percent applies when 
extension of the leg is limited to 10 degrees.  A disability 
rating of 20 percent applies when extension of the leg is 
limited to 15 degrees.  A disability rating of 30 percent 
applies when extension of the leg is limited to 20 degrees.  
A disability rating of 40 percent applies when extension of 
the leg is limited to 30 degrees.  A disability rating of 50 
percent applies when extension of the leg is limited to 45 
degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is extension to 0 degrees, 
and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257 
(Recurrent subluxation or lateral instability of the knee).  
VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Codes 5003 and 5010, where the limitation of 
motion of the knee is noncompensable under Diagnostic Codes 
5260 and 5261, a disability rating of 10 percent applies when 
there is degenerative arthritis with x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups.  A disability rating of 20 percent applies when 
there is x-ray evidence of degenerative arthritis with 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a.

The Veteran contends in a May 2003 statement that both of his 
knees convey a throbbing pain "mostly all the time."  He 
notes that his bilateral knee pain and swelling interferes 
with his sleep and prevents him from running.  In his August 
2003 notice of disagreement, the Veteran alleges that his 
bilateral knee condition has gotten worse.  The Veteran 
asserts in his March 2004 substantive appeal that he uses 
prosthetic devices to assist with stability, and continues to 
experience throbbing pain in his knees.  The Veteran restated 
these contentions in letters dated July 2005, September 2005, 
and July 2009.

At his July 2004 hearing before the Board, the Veteran stated 
that he has been diagnosed with arthritis.  Id. at p. 6.  He 
further reported that his bilateral knee disabilities cause 
his knees to lock up and ache when he drives.  Id. at p. 13.  
He noted that he wears knee braces for instability, but has 
never been hospitalized due to his bilateral knee 
disabilities.  Id. at p. 18.  He further noted that his 
bilateral knee disabilities cause incapacitation "4 to 5 
hours out of a day."  Id. at pp. 18-19.

The Veteran was provided a VA general medical examination in 
May 2003, which included an evaluation of his knees.  On 
examination, the Veteran's knees revealed no crepitus, 
tenderness, warmth, or instability.  On range of motion 
testing, the Veteran's knees displayed no tendon popping.  He 
had flexion to 125 degrees and extension to 0 degrees, 
bilaterally.  A radiologist found that x-rays associated with 
the examination revealed normal knees.  The VA examiner 
diagnosed the Veteran with bilateral patellofemoral pain 
syndrome (PFS).

The Veteran complained of bilateral knee pain to a VA 
clinician in March 2004, and reported that his knees "buck" 
when walking, and feel like they "[go] back too far."  He 
noted that he began using a left knee brace.  The VA 
clinician diagnosed the Veteran with chronic bilateral knee 
pain, prescribed hinged knee braces, and referred him to 
physical therapy.

Naval Hospital records dating from October 2004 through June 
2007 show that clinicians diagnosed the Veteran with 
bilateral PFS (also known as patellar chondromalacia), and 
bilateral patellar tendinitis.  In August 2005, the Veteran 
had flexion to 125 degrees and extension to 0 degrees, 
bilaterally.  A clinician found that an x-ray of the 
Veteran's knees, performed in May 2007, showed no significant 
bony abnormality.  In June 2007, a clinician opined: "The 
patient has full range of motion of the knee present, and he 
has no ligamentous laxity noted.  The patient has no focused 
areas of tenderness to palpation.  He has a positive patellar 
grind test, and distal neurovascular is intact."  (Emphasis 
in original.)  He diagnosed the Veteran with chronic 
bilateral anterior knee pain.

A VA clinician noted in August 2007 that the Veteran's knee 
injury limits his mobility and ability to exercise.  In 
November 2007, a VA family nurse practitioner (FNP) diagnosed 
the Veteran with patellar tendonitis and chondromalacia; 
however, a VA physical therapist opined that the Veteran's 
"symptoms do not correspond well with tendonitis," and 
instead diagnosed him with possible chondromalacia patella or 
other type of internal derangement.  In December 2007, the 
Veteran told a VA clinician that his bilateral knee pain felt 
"a lot better."  In May 2008, a VA radiologist reported 
that x-rays of the Veteran's knees revealed mild medial 
compartment osteoarthritis, left greater than right; he found 
no evidence of an acute bony injury.  Also in May 2008, a VA 
clinician noted that the Veteran's knees had some occasional 
swelling, but no instability.

The Veteran was provided another VA examination of his knees 
in August 2008.  The examiner reviewed the claims file.  The 
Veteran reported that he was working as a bus driver.  On 
examination, the Veteran's knees revealed no instability, 
crepitus, or warmth.  He had medial and lateral joint line 
tenderness.  The Veteran had flexion to 110 degrees, and 
extension to 10 degrees, bilaterally, with pain.  The 
examiner noted that there was no diminution with repetitive 
testing, and no DeLuca criteria were present.  In an 
addendum, the VA examiner specified that the Veteran's joints 
had no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The VA examiner 
diagnosed the Veteran with bilateral knee osteoarthritis.

Based on the facts outlined above, the Veteran is not 
entitled to a rating under Diagnostic Code 5256, because he 
has not been diagnosed with ankylosis of either knee.

Likewise, the Veteran is not entitled to a rating under 
Diagnostic Code 5257, because he has not been diagnosed with 
subluxation of either knee, and both VA clinicians and VA 
examiners have opined that he has no instability in either 
knee.

The Veteran is not entitled to a compensable rating under 
Diagnostic Code 5260, because he has flexion of both legs to 
no worse than 110 degrees.  Limitation of flexion of the leg 
to 45 degrees is required for a compensable rating under 
Diagnostic Code 5260.  The Board notes that the Veteran's 
representative argued at the July 2004 hearing that flexion 
to 125 degrees (and presumably, to 110 degrees) does not 
represent full range of motion.  Id. at p. 7.  The 
representative is correct, insofar as normal flexion is to 
140 degrees 38 C.F.R. § 4.71a, Plate II.  However, a closer 
look at 38 C.F.R. § 4.71a, Diagnostic Code 5260 reveals that 
while a limitation to 110 degrees of flexion is less than 
normal, it is greater than the limitation to 45 degrees of 
flexion which is required for a compensable rating.

The Veteran is entitled to a disability rating of 10 percent 
for each knee under Diagnostic Code 5261 dating from August 
7, 2008-the date of the examination on which he was first 
found to have limitation of extension to 10 degrees.  For the 
appellate period before August 7, 2008, the Veteran is 
entitled to a 10 percent disability rating under Diagnostic 
Codes 5003, 5010, because his limitation of motion (flexion 
and extension) was noncompensable bilaterally, and because he 
had been diagnosed with bilateral osteoarthritis.  38 C.F.R. 
§ 4.71a.

The Veteran's representative also argued at the July 2004 
Board hearing that the Veteran should be provided with 
separate ratings for arthritis and PFS.  Id. at p. 7.  The 
Board broadly construes this argument to include a request 
for a separate rating for PFS throughout the appellate 
period.  However, the Board finds that the Veteran's 
diagnosis of bilateral PFS cannot support a separate rating, 
because a diagnosis of pain does not in and of itself 
constitute a disability for which service connection may be 
granted when there is no diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran's 
bilateral arthritis and limitation of extension, 
respectively, constitute conditions which were found to 
encompass bilateral knee pain.  See, e.g., the August 2008 VA 
examiner's report.  Moreover, the Court held in DeLuca, 8 
Vet. App. 206-7 (1995), that the rating for an orthopedic 
disorder, such as arthritis and limitation of extension, 
reflects functional limitation due to pain.  Furthermore, 
although not dispositive, the Board notes that, consistent 
with the laws and regulations against assigning a disability 
rating for pain, no rating code has been promulgated for PFS.  
Because the Veteran's bilateral knee pain is encompassed by 
the existing ratings, the Board rejects the representative's 
assertion that a separate rating for PFS applies.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, 8 Vet. App. 202 (1995).  Even with 
consideration of pain on movement, the Veteran's service-
connected bilateral knee disabilities did not fall within the 
criteria warranting a higher evaluation than described above.

In reaching this determination, the Board has considered 
whether, under Hart, 21 Vet. App. 505 (2007), a higher rating 
for the Veteran's bilateral knee disabilities might be 
warranted for any period of time during the pendency of this 
appeal.  However, there is no evidence that the Veteran's 
bilateral knee arthritis or limitation of extension, 
respectively, have been persistently more severe than the 
extent of disabilities contemplated under the assigned rating 
of 10 percent at any time.

The Board has considered the issue of whether the Veteran's 
bilateral knee disabilities, standing alone, present an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Because there is no evidence of frequent periods of 
hospitalization (see July 2004 Board hearing at p. 18), and 
because the Veteran has reported that he is currently 
employed as a bus driver (see August 2008 VA examination 
report; cf. July 2004 Board hearing at p. 14), the 
application of the regular schedular standards is not found 
to be impractical in this case.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A disability rating in excess of 10 percent for a right knee 
disability is denied.

A disability rating in excess of 10 percent for a left knee 
disability is denied.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In October 2004, the Board instructed the RO to provide 
proper notice to the Veteran, consistent with the Veterans' 
Claims Assistance Act of 2000 (VCAA), regarding his theory 
that his claimed glaucoma was caused or aggravated by his 
service-connected diabetes mellitus.  Id. at p. 18.  However, 
as the Veteran's representative noted in May 2007, the RO has 
not sent the Veteran notice of the criteria needed to 
establish service connection on a secondary basis.  See 
Appellate Brief Presentation at p. 3.  On remand, the RO 
should provide the Veteran with said notice.  Stegall, 11 
Vet. App. 271 (1998).

Similarly, in August 2007, the Board instructed the RO to 
readjudicate the Veteran's claims, which included entitlement 
to service connection for glaucoma, and to provide a 
supplemental statement of the case for any benefits sought on 
appeal which remained denied.  Id. at pp. 1, 15.  However, as 
the Veteran's representative noted in April 2010, the RO 
granted the Veteran's claim for entitlement to service 
connection for glaucoma of the right eye in a March 2009 
rating decision, but did not issue a supplemental statement 
of the case with respect to the issue of entitlement to 
service connection for glaucoma of the left eye.  See Written 
Brief Presentation at p. 1.  The mere mention of the VA 
examiner's findings with respect to the left eye under the 
heading of service connection for the right eye in the March 
2009 rating decision does not constitute an adjudication.  On 
remand, after providing the notice described above, the RO 
should readjudicate the issue of entitlement to service 
connection for glaucoma of the left eye.  Stegall, 11 Vet. 
App. 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice, 
consistent with the requirements of the 
VCAA, of the criteria needed to establish 
service connection for glaucoma of the 
left eye on a secondary basis.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the issue of entitlement to service 
connection for glaucoma of the left eye, 
to include as secondary to his service-
connected diabetes mellitus.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  It must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
38 C.F.R. § 3.310 (2009).  They should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


